DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 8/5/22.  Applicant amended claim 12.  Claims 12-20 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al. (US 2014/0363357) in view of Cooke (US 2008/0014103).
Regarding claim 12, Trivedi discloses a lance injector assembly for an exhaust component, the lance injector assembly comprising: 
an exhaust conduit (105a) (Fig. 5); 


a shaft configured to extend into the exhaust conduit and dispense reductant from a valve (not shown) (see par. [0017]); 
an actuator (see par. [0016]) configured to operate the valve; and a mounting system configured to couple the actuator and the shaft to the exhaust conduit while preventing the actuator from directly contacting the exhaust conduit, the mounting system comprising: 
a spacer component coupled to and surrounding a portion of the shaft disposed outside the exhaust conduit, the spacer component coupled to the exhaust conduit, 
an inner cap (see the annotated Fig. 5), 
an outer cap component disposed at an axial end of the shaft outside the exhaust conduit, mounting ring members (380) securing the inner cap component to the outer cap component, and an insulating region formed between the spacer component and the outer cap component (360) (Fig. 5) wherein the mounting system prevents the actuator from directly contacting the exhaust conduit.  


    PNG
    media_image1.png
    467
    433
    media_image1.png
    Greyscale


However, Trivedi fails to specifically disclose that said valve is a hydraulically actuated valve.     
Cooke teaches using a hydraulically actuated valve for injecting a reductant into the exhaust gas system (see Fig. 2, par. [0051, 0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Trivedi by using a hydraulically actuated valve as taught by Cooke for effectively controlling the reductant into an exhaust gas flow of the internal combustion engine.
                                                       
Regarding claim 13, the modified Trivedi discloses the lance injector assembly of claim 12, Cooke further teaches a plurality of cooling lines located within the shaft, the cooling lines configured to circulate a coolant (see Fig. 6, par. [0098]).

Regarding claim 14, the modified Trivedi discloses the lance injector assembly of claim 13, Cooke further teaches wherein the coolant is reductant (see par. [0024, 0071])

Regarding claim 15, the modified Trivedi discloses the lance injector assembly of claim 12, however, Trivedi fails to disclose wherein a length of the shaft is within a range of 2.5 inches to 6.5 inches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have used a length of the shaft being within a range of 2.5 inches to 6.5 inches since Applicant has not given any critically to why the dimension disclosed has any importance to the function of the claimed device (see specification, par. [0012], the Federal Circuit held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device," In Gardner v. TEC Systems, Inc.,725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).

Regarding claim 16, the modified Trivedi discloses the lance injector assembly of claim 12, Cooke further teaches wherein the hydraulically-actuated valve comprises a spring operated valve (148) (Fig. 2, par. [0051, 0062]).

Regarding claim 17, the modified Trivedi discloses the lance injector assembly of claim 16, Cooke further teaches wherein the spring-operated valve comprises a spring (148) (Fig. 4) configured to exert a preload force against a valve member (138) (Fig. 2), the valve member configured to block reductant from flowing through a nozzle orifice (see par. [0051, 0061, 0062]).

Regarding claim 18, the modified Trivedi discloses the lance injector assembly of claim 12, Cooke further teaches wherein the lance injector does not use air as a transport mechanism for a supply of reductant (see par. [0062]).

Regarding claim 19, the modified Trivedi discloses the lance injector assembly of claim 12, Cooke further teaches wherein the hydraulically-actuated valve is configured to be operated by controlling a pressure of the reductant (see par. [0061, 0062]).

Regarding claim 20, the modified Trivedi discloses the lance injector assembly of claim 12, Cooke further teaches wherein the hydraulically-actuated valve is configured to be operated by mechanical actuation of a shaft component (see par. [0049, 0055]).



Response to Arguments
Applicant’s arguments filed on 8/5/22 has been considered and they are moot in view of a new ground of rejection as set forth above.   

    						Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m.- 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.



lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/            Supervisory Patent Examiner, Art Unit 3747